     Case 2:18-cv-04750-RSWL-GJS Document 21 Filed 03/11/19 Page 1 of 2 Page ID #:51




1
      WESTGATE LAW
2     Matthew A. Rosenthal (SBN 279334)
      16444 Paramount Blvd, Suite 205
3     Paramount, CA 90723
4
      T: (818) 200-1497
      F: (818) 869-2208
5     Matt@westgatelaw.com
      Attorneys for Plaintiff
6
      MARIA GUADALUPE KNOX
7

8                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9                              WESTERN DIVISION
10

11
                                                 Case No. 2:18-CV-04750
                                                 Assigned to Judge Ronald S.W. Lew;
       MARIA GUADALUPE KNOX,
12                                               Referred to Magistrate Judge Gail J.
                    Plaintiff,                   Standish
13
       v.                                        STIPULATION FOR DISMISSAL
14
                                                 WITH PREJUDICE PURSUANT TO
       CAPITAL ONE, N.A.,                        FED. R. CIV. P. 41(a)(1)(A)(ii)
15
                    Defendant.
16

17

18

19

20

21          PLEASE TAKE NOTICE that, pursuant to the settlement reached among
22    Plaintiff, Maria Guadalupe Knox, and Defendant, Capital One Bank (U.S.A.),

23    N.A., the parties hereby stipulate, and jointly request, that the present proceeding

24
      be dismissed with prejudice. Each party is to bear its own attorneys’ fees and

25




                                    STIPULATION FOR DISMISSAL
                                              -1-
     Case 2:18-cv-04750-RSWL-GJS Document 21 Filed 03/11/19 Page 2 of 2 Page ID #:52




1     costs. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), this matter may be dismissed
2     with prejudice without an Order of the Court.
3
      DATED: March 11, 2019                WESTGATE LAW
4

5
                                           By:/s/ Matthew A. Rosenthal
                                                  Matthew A. Rosenthal
6                                                 Attorneys for Plaintiff,
                                                  MARIA GUADALUPE KNOX
7

8
                                           DOLL AMIR & ELEY LLP
9
                                           By:/s/ Margaret C. McHugh-Sivore
10
                                                  Margaret C. McHugh-Sivore
11                                                Attorneys for Defendant,
                                                 CAPITAL ONE BANK (U.S.A.), N.A.
12

13                            SIGNATURE CERTIFICATION
14          Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
15    this document is acceptable to all counsel of record listed above, and that I have
16    obtained their authorizations to affix their electronic signatures to this document.

17                                          By:/s/ Matthew A. Rosenthal
18
                                                  Matthew A. Rosenthal

19

20

21

22

23

24

25




                                    STIPULATION FOR DISMISSAL
                                              -2-
